200.	 The thirty-sixth session of the General Assembly has opened in an atmosphere of expectation and hope. We are reminded that at the thirty-fifth session the study of certain important questions, whose satisfactory solution could have beneficial effects on international peace and security, yielded blueprints and approaches that gave rise to great hope. They include the question of Namibia, the problem of the Middle East, the situation in Asia, the NorthSouth dialog and the negotiations on the law of the sea. While all of them were not resolved during the last session, we still hope that at the current session and under the wise and enlightened presidency of Mr. Kittani, progress will be made along the lines desired by the international community.
201.	To attain those objectives, the Assembly will once more have need of a President who is both a statesman and a diplomat. Those two qualities are combined in Mr. Kittani. We would therefore like to express the pleasure and satisfaction with which we see him accede to his high position. Added to this is the fact that his country, Iraq, and my country, Senegal, enjoy exemplary and special relations. In extending to him my country's sincere and heartfelt congratulations along with its best wishes for success, I can assure him of the full cooperation of the delegation of Senegal throughout the work of this session.
202.	I should like to take this opportunity to express my country's gratitude to his predecessor, Mr. Rudiger von Wechmar of the Federal Republic of Germany, for his highly personal contribution, as an experienced diplomat, to the success of our last session.
203.	I should like finally to pay a tribute to the work of the SecretaryGeneral and to his tireless efforts in the discharge of his sensitive functions.
204.	In hailing the admission of Belize and the Republic of Vanuatu, I should like to wish them welcome and to assure them that my country's Government is prepared to establish with these two new Members of the Organization relations of friendship and fruitful cooperation.
205.	We are meeting once again to review the year which is coming to an end and together to try to define in relation to the past and to the future a future already burdened with unknown factors and uncertainty the most appropriate ways and means to establish a world which is just because it is based on tolerance, mutual understanding and solidarity.
206.	Since last autumn, the endless conflicts which have colored relations among some Member States have undergone developments which are disquieting for humanity, even if in a few rare cases glimpses of a positive solution have been momentarily perceived. Thus, southern Africa, the Middle East and Asia continue to harbor hotbeds of serious tension which, at any moment, could flare up into conflagrations with unforeseeable consequences.
207.	Upheavals and dangers of all kinds continue seriously to jeopardize the futures of several peoples of those regions, peoples which aspire to exercise their legitimate right to self-determination. The same dangers today, threaten the consolidation of the independence of young States, as well as their stability and development. I shall try to pinpoint some of these upheavals and dangers, to recall whenever necessary my Government's position on those questions, and to voice some suggestions which, in the eyes of my country, might facilitate their solution.
208 The eighth emergency special session of the General Assembly, devoted to the important question of Namibia, provided an opportunity for my country, Senegal, to reaffirm its position on that problem which, once again, poses a grave threat to international peace and security. If I return to that point, it is to recall certain principles, the implementation of which would help restore cooperation and stability in that region. I am talking about scrupulous implementation of the settlement plan of the Western countries, endorsed by Security Council resolution 435 (1978). It cannot be overemphasized that that resolution is an honorable compromise; its adoption gave rise to great hopes and allowed the appearance on the horizon of the prospect of a just settlement of this problem, which is of such concern to the international community. My country welcomes the statements made this session by other delegations, in particular those of the Western countries which sponsored that resolution and are eager for its complete implementation as soon as possible. In this regard, we should emphasize the fact that the meeting of the five-country contact group showed a determination to pursue efforts aimed at the implementation of the Security Council resolution. Those countries deserve encouragement and support in the course they are pursuing.
209.	If South Africa were to persist in its dilatory tactics and thus to overtax the patience of the international community, there would be no alternative to the adoption of enforcement measures against it which would compel it to abide by the decisions of the Organization. As we said a few weeks ago, those measures are, essentially, first, to put an end to all military and nuclear cooperation with South Africa in accordance with Security Council resolution 418 (1977); secondly, to impose an effective embargo against it, especially an oil embargo; thirdly, no longer to make investments in it or to grant it loans; fourthly, to put an end to the purchase and marketing of gold and other minerals from South Africa and to cooperation with South African bodies which market those minerals; fifthly, to deny to South Africa certain essential supplies, inter alia, electronic and telecommunications material, machinery and chemical products, as well as transfer of technology.
210.	It should be recalled that those measures were advocated by the International Conference on Sanctions against South Africa, held in Paris from 20 to 27 May 1981, over which my country, Senegal, had the honor to preside, because South Africa has created a dangerous and explosive situation throughout southern Africa. Those measures could be effective because the South African economy which is, as is known, heavily dependent on foreign countries in the areas of technology, financing, capital goods and oil would feel sorely the effects of binding, specific international sanctions.
211.	My delegation would like here solemnly to renew the support of the people and the Government of Senegal for the fraternal people of Namibia, organized under the aegis of SWAPO, its sole authentic representative under the leadership of its President, our brother Mr. Sam Nu-joma.
212.	The odious system of apartheid practiced by the South African Government, besides the challenge it constitutes to our devotion to the principles enshrined in the Charter of the United Nations and in the Universal Declaration of Human Rights, is more than a mere attack on African human dignity, it is a crime against humanity.
213.	South Africa's repeated attacks against the front-line States, and especially against the sovereign people of Angola, must once again be condemned here. In this regard, Senegal would like once more to express its support for Angola.
214.	The Organization must therefore meet this challenge, and to do this, the conclusions adopted at the International Conference on Sanctions against South Africa should be endorsed by the General Assembly during this session. We think that those conclusions constitute the most effective and also the most appropriate way to compel South Africa to end the system of apartheid. I should also like to take this opportunity to reaffirm solemnly here the steadfast determination of the Government and the people of Senegal to continue to offer their aid and assistance to the two South African national liberation movements, the African National Congress of South Africa and the Rmi Africanist Congress of Azania.
215.	Of course, other important political questions also concern my Government.
216.	In the case of Western Sahara, the Assembly of Heads of State and Government of the Organization of African Unity, at its eighteenth ordinary session held at Nairobi on 27 and 28 June 1981, added a new dimension to the conflict. Senegal, which already at Freetown in 1980 was advocating a "dynamic African style compromise", would like to commend the agreement reached at Nairobi which, we very much hope, will put a prompt end to this conflict in the interest of all States of the region, as well as of Africa as a whole.
217.	As regards the Comoran island of Mayotte, we would like to believe that the dialog that has been opened between the French authorities and the Islamic Federal Republic of the Comoros will continue and be strengthened. Senegal is available to the parties to help them in this connection.
218.	The question of Chad has been distinguished this year by two events, the installation of the Transitional National Union Government and the acceptance of the principle of the dispatch of a pan-African force to Chad, the membership of which will be subject to approval by the Transitional National Union Government. We hope that the measures decided upon by the OAU at Nairobi will lead to the establishment of a lasting peace in a united and truly independent Chad, to the benefit of its people as a whole.
219.	The conflict in the Middle East, because of its growing complexity and its many implications, remains today one of our most serious problems, requiring the close attention not only of that region but of the international community as a whole. Since December 1967, the resolutions and decisions of the Organization aimed at defining and organizing the framework for a just and lasting solution to that conflict have multiplied. Indeed, for more than a quarter of a century this question has been constantly under discussion within the United Nations, which has recognized that the resolution of this problem depends upon the implementation of a comprehensive and balanced approach that takes into account some of the fundamental principles of the Organization.
220.	I need not remind you that the conditions involve the withdrawal by Israel from Arab and Palestinian territories occupied by force since 1967, the exercise by the Palestinian people of their inalienable right to self-determination and to the establishment of an independent and sovereign State in their own homeland, and the recognition of and respect for the sovereignty, territorial integrity and political independence of the States in the area and their right to live in peace within secure and recognized boundaries.
221.	My country is convinced that these principles define just and valid bases for negotiations between all the parties concerned, in particular our brother people of Palestine through its sole legitimate representative, the PLO, led by our brother, Mr. Yasser Arafat. Of course, the great majority of States in the Organization adhere to this position. Nevertheless, Israel's intransigence remains the principal obstacle to the achievement of a just and lasting peace in the area.
222.	Indeed, by refusing to evacuate the territories it has occupied by force, by pursuing its policy of systematic annexation, by the establishment of settlements and the judaization of those territories and by continuing to deny the Palestinian reality, Israel is undeniably invalidating its claim that it wishes to live in peace with its neighbors.
223.	We feel it is the duty of the Security Council to take all necessary steps to check this constant deterioration of the situation, particularly in the occupied territories, by calling upon Israel to put an immediate end to its acts of aggression, which are a violation of the permanent principles of international law and of the Charter of the United Nations.
224.	In this connection, my country, under its mandate from the Twelfth Islamic Conference of Foreign Ministers, held at Baghdad from 1 to 5 June 1981, must take this opportunity to appeal to the members of the Security Council to adopt a new resolution that would explicitly mention the inalienable national rights of the Palestinian people, whose aspirations are not completely reflected in Security Council resolution 242 (1967).
225.	My delegation must once again condemn the Israeli act of aggression against the Tamuz nuclear power station in Iraq. This act of aggression was aimed, among other things, at robbing a State of its sovereign and legitimate right to acquire nuclear technology.
226.	The Government and people of Senegal are increasingly concerned by the situation prevailing in Lebanti. Senegal would like to reaffirm here its unswerving solidarity with Lebanon and to condemn Israel's acts of aggression, acts which frustrate the work of UNIFIL, to which my country has contributed.
227.	Senegal would like to reiterate, as it did at the thirty-fifth session [20th meeting], its proposal for the elaboration of a system of safeguards and immunities for the troops made available to the United Nations for peacekeeping operations, so that such forces can carry out their mission effectively. The Lebanese people are a martyred people on whom war and genocide in no way justified by its geographical situation have been inflicted. And if today the Lebanese people have not yet been crushed by force of arms, it is because throughout their history they have always been able to face the injustices of fate with courage. For all these reasons, we appeal to all Lebanese parties and call upon them to turn resolutely towards national reconciliation in order to safeguard both the unity and the sovereignty of their country.
228.	I should like to say a few words about the painful conflict between Iran and Iraq. In this respect, the international community should show greater persistence, taking new initiatives and intensifying the efforts already undertaken under various auspices, in order to induce the two belligerent parties to settle the differences between them by peaceful means within the framework of a comprehensive, just and honorable settlement.
229.	The Islamic peace committee, of which Senegal is a member, which was established at Taif in January 1981, as well as the mediation committee of the nonaligned movement, have taken commendable initiatives in this connection, which the international community should encourage, aimed at ending a conflict with manifold consequences for international security.
230.	The seriousness of the situation in the Middle East should not cause us to forget that, in other parts of the world, foreign interference and interventions and violations of the independence and sovereignty of States are contributing to the creation of unacceptable situations, unacceptable in terms both of morality and of law. Thus, in Cambodia and in Afghanistan, Governments have been set up by external Powers in defiance of the Charter and of the principles of the Organization. The United Nations has constantly underscored the injustice of the fate of the peoples of Cambodia and Afghanistan, who desire to live in peace, justice and unity.
231.	These situations, which my country has frequently had occasion to deplore, should, because of their illegitimate nature and the disastrous consequences they entail for relations among States, lead the international community to take the necessary steps to combat the introduction and strengthening of the tendency to violate the fundamental principle of respect for the sovereignty of States laid down in the Charter.
232.	In the case of Kampuchea, by adopting resolution 35/6, the General Assembly recommended, among other things, the withdrawal from Kampuchea of all foreign forces and the exercise of the right to self-determination by the Kampuchean people. We are obliged to state that, despite the efforts of the United Nations, there seems to be little hope of a solution to the Kampuchean problem. For its part, Senegal would like to express its determination to continue to support the Kampuchean people and its authentic representatives until the triumph of justice, the sole object of their sacred struggle. At the same time, my Government thinks that the United Nations should take a new initiative to create an atmosphere favorable to. a peaceful solution to this problem. In this spirit, it is pleasing to note that the international Conference on Kampuchea, which was convened by the Assembly on this question and which met from 13" to 17 July 1981 at Headquarters, defined a realistic framework for the settlement: withdrawal of all foreign troops from Kampuchea and the organization off. free elections under international control. There can be no doubt that the implementation of those measures presupposes the consent of all the parties concerned in the conflict. It is time that they all understood that the path of negotiation is the only one which can ensure the success of their arguments and spare their dignity.
233.	In this respect, my country believes that the Ad Hoc Committee set up by the Conference could, with the aid and support of all the parties concerned, help to restore peace and understanding in the country.
234.	The question of Korea also deserves our attention. The principle of reunification, accepted by both countries, should be encouraged by the United Nations.
235.	The situation in Afghanistan, which is still an emotional subject and a cause of deep concern to my country, has prompted new interest with the recent initiatives by the European Community concerning the organization of an international conference on the question. Senegal has followed these initiatives with interest, since it seems that they could lead to an acceptable settlement of the situation in Afghanistan, in the name of solidarity among nations and the principles contained in the Charter.
236.	The problem of Cyprus is still on the agenda of the United Nations. We must welcome the real though limited progress that has been made this year in the framework of inter-communal meetings towards finding a just and peaceful solution that will preserve the unity and sovereignty of Cyprus. A tribute is due in this respect to the Turkish and Greek Governments, as well as to the SecretaryGeneral of the United Nations, for the efforts they have constantly made to resolve this question.
237.	The final extinction of hotbeds of tension in order to bring about international peace and security for all States, particularly those of the third world, which are almost all directly involved would do much to establish a favorable climate for disarmament through the marked reduction of the use of military arsenals which such extinction would engender.
238.	The importance which my country attaches to the problem of disarmament is well known, and it is also known that Senegal has also followed and participated actively in the efforts of the community of nations to strengthen international security. As member of a certain number of groups of experts set up by this Assembly among others, that to study institutional aspects of the disarmament process and the group of experts on the relationship between disarmament and development my country has worked to develop the proposals to which I have referred here at previous sessions. In this spirit, I would recall with emphasis my country's belief in the essential need for the denuclearization of third world regions, feeling that this question deserves the highest priority from our Assembly.
239.	While supporting efforts in connection with generalized disarmament, unfortunately we can only deplore the slowness of negotiations on the implementation of the program of Action on nuclear disarmament [resolution S10/2, sect. III], adopted during the tenth special session of the General Assembly, devoted to disarmament, in 1978. On this question, which is vital for the future of the world, we small countries can only try to convince the great Powers which hold in their hands the keys to real solutions in this connection. However, it is recognized that the shared destiny of all States of our planet should lead us to show wisdom and political determination. However, we, the representatives of third world countries, which have always been the arena in which armed conflicts have taken place conflicts often provoked, encouraged and maintained by Powers foreign to the regions concerned, thus involving all mankind in the arms race must therefore show all the more zeal in achieving the objectives of disarmament.
240.	This year, once again, the Assembly will consider the implementation of the decisions and recommendations adopted by the General Assembly at its first special session on disarmament, and will hear the report of the Preparatory Committee on the second special session on disarmament, scheduled for next year.
241.	Disarmament and the halting of the race towards collective genocide should, we believe, be fundamental concerns, and, in fact, they are. In line with this principle, we must stress the settlement of disputes by peaceful means. Thus, the Government of the Republic of Senegal feels that it is urgently necessary to increase the effectiveness of the principle of peaceful settlement of disputes and to... strengthen the peacekeeping capacity of the Organization, even if this means changes in the present structures and amendments to existing texts. In this respect Senegal, which voted during the thirty-fifth session of the General Assembly for the resolution on the peaceful settlement of disputes among States [resolution 35/160], continues to follow with great attention the work of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization. We hope that this Committee will be able to work out as speedily as possible a draft declaration on the peaceful settlement of international disputes.
242.	All these questions which are called "fratricidal wars", "the perpetuation of colonial type domination", "the arms race" are dangerously mortgaging the future of international economic relations, already darkened by the parade of poverty and suffering which is the daily lot of the developing countries, the first victims of the crisis of the 1970s.
243.	We in the third world deplore this situation, which is particularly disturbing for the stability of developing countries and for world peace, since it is coupled with the persistence of economic structures which oppress developing countries and have been inherited from the period of the great colonial empires.
244.	The future of mankind might not be so dark, however, if the international community were deliberately to choose new economic options based on justice and solidarity. In this respect, the appeal of the General Assembly for a new international economic order, made during the sixth and seventh special sessions in 1974 and 1975, proved an "unexpected blessing", as has already been stated, since it aroused the awareness of the leaders of the developing countries to the vital need fundamentally to review the notion of development and growth.
245.	Developing countries must strive to gain acceptance for a more complete definition of development, no longer based primarily on an almost one dimensional vision of progress tied to purely quantitative growth. Development criteria must also, and at the same time, take into account the mastery of scientific and technical data, which requires adequate human as well as financial resources, and respect for the traditional values of developing countries.
246.	My country must ask the Assembly to give consideration to the adoption of a suitable solution to the problem of the United Nations financing system for science and technology for development.
247.	In this respect, Senegal would like once again to appeal to all Powers, whether of the East or the West, to manifest real political will to accept an adequate method of financing through voluntary contributions and the speedy establishment of institutional provisions. All our efforts must be united within the Assembly in order to achieve and bring about the necessary structures, namely, an executive committee and a secretarial These two bodies would be coupled with the intergovernmental committee which already exists. These structures would make possible better financing of scientific and technical activities and the participation of all African States in decisions in this field.
248.	We also believe that the consensus achieved on the International Development Strategy for the Third United Nations Development Decade offers a way of recognizing the interdependence of States and of opening the door to international cooperation.
249.	The political will which made possible the consensus on that Strategy should inspire those Member States which prevented the reaching of consensus on procedural aspects of the global negotiations. Certainly the interdependence of the nations represented here calls, at the least, for international cooperation in the interests of all peoples.
250.	The achievement of this new international economic order presupposes a new humanism in other words, a new kind of healthy relationship among the members of the international community. To be sure, the violation of fundamental freedoms is a serious breach of the policy of development and cannot be justified by the requirements of such a policy.
251.	Human rights are an essential dimension of development. Thus, on the proposal of my country, the sixteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, which met at Monrovia in 1979, adopted resolution 115 (XVI) calling for the elaboration of a draft African charter of human and peoples' rights.
252.	Dakar, capital of Senegal, had the honor of hosting the high-level meeting of African experts which prepared the preliminary draft. Mr Kgba Mbaye, the first President of the Supreme Court of Senegal and Rapporteur of the ministerial conference which prepared the text, declared in submitting it to the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity at Nairobi:
"Our draft, by the balance it strikes between human rights and the rights of peoples, between civil and political rights and economic, social and cultural rights, and between freedoms and duties, bears the imprint of our specific nature."
253.	In conclusion, I should like to state that on several occasions the Republic of Senegal has already given proof of its devotion to the universal principles proclaimed in the Charter of the United Nations.
254.	Our country, together with other nations devoted to safeguarding the values that inspire the destiny of mankind, takes the opportunity offered by the thirty-sixth session of the General Assembly solemnly to reaffirm that it will spare no effort to contribute positively to the search for, and implementation of, relevant solutions, to put an end to the various conflicts dividing the world, to lead and assist peoples to tolerate one another, to get along amicably with one another and to cooperate, in a spirit of mutual confidence and respect for each other's interests, culture and civilization, so that they may fulfill their destiny in freedom and peace.
255.	It was this vocation of peoples determined to reach out to others while remaining themselves a vocation which Senegal shares with the countries represented here that our head of State, Mr. Abdou Diouf, on behalf of his African colleagues, at the opening of the OAU Assembly at Nairobi last June, was recalling when he said:
"Our combat is a shared one, for justice, dignity and the salvation of our peoples.
"If our ambitions, prospects, programs and situations are to be achieved, there must be unity and solidarity among us. If unity and solidarity are to be achieved, there must be a spirit of tolerance based on the right to differ. And to this end we must settle our disputes by peaceful means, in accordance with the relevant provisions of the Charter of the United Nations and the charters of the nonaligned movement and the Organization of African Unity."
256.	May our Assembly, throughout its work, contribute to the achievement of those ideals. The salvation of mankind is at stake.
